Russell, C. J.
1. In making a levy of taxes to pay current expenses of the county during the year, the county is limited, by the express terms of section 508 of the Civil Code of 1910, to 50% of the amount of the State tax; the 50% authorized in section 508 is for “county purposes,” and “current expenses” are included within “county purposes.” Seaboard Air-Line R. Co. v. Wright, 157 Ga. 722 (122 S. E. 35). As the rate authorized by section 508 is limited to 50% of the State tax for the year for which the levy is assessed, if the tax thus authorized is used for current expenses the power conferred would be fully exercised.
2. In making a levy of taxes,to pay the current expenses of the county during the year, a county is limited to 100% of the *212State tax as mentioned in section 507 of the Civil Code of 1910. Russell, C. J., and Beck, P. J., dissent, being of the opinion that under section 507 a county may in case of emergency, in the discretion of the county authorities, levy more than 100% for current expenses.
3. A levy of taxes by a county to pay current expenses during the year, where it exceeds 150 per cent, of the State tax, is excessive. Russell, C. J., and Beck, P. J., dissent.
4. Upon the answer to the question, “If a county levies 150 per cent, of the State tax to pay current expenses, may it levy a further amount to pay accumulated debts ?” the court is equally divided in opinion, Russell, C. J., Beck, P. J-, and Atkinson, J., being of the opinion that under the provisions of section 507 the debts of the county should be in any event paid as therein prescribed, and Hill, Gilbert, and Hines, JJ., being of the opinion that this question should be answered in the negative. The question therefore is not answered.
5. Upon the answer to the question, “If a county levies the full amount which it is authorized to levy for current expenses, does the levy of a further amount to pay interest on county warrants render the whole levy excessive, where there is nothing to show affirmatively for what purpose the warrants were issued, whether for current expenses, accumulated debts, or otherwise?,” the Justices are equally divided in opinion, Russell, C. J., Beck, P. J., and Atkinson, J., being of the opinion that if a county levy the full amount which it is authorized to levy for current expenses, the levy of a further amount to pay interest on county warrants may or may not render the whole levy excessive, while Hill, Gilbert, and Hines, JJ., are of the opinion that such levy will render the whole levy excessive. The question therefore is not answered.
6. The court is likewise equally divided in opinion as to question 6. Hill, Gilbert, and Hines, JJ., are of the opinion that the question should be answered in the affirmative, and Russell, C. J., Beck, P. J., and Atkinson, J., are of the opinion that it will not necessarily follow that a county tax levy is rendered excessive by the addition of a further item of 1-1/4 mills to pay any other lawful charge against the county, such as interest on county warrants, incidentals, and the like, as itemized in paragraphs 8 of the levy *213in question, where it is not shown what part of such 1-1/4 mills was levied for the purpose of paying interest on county warrants, but where no attack was made upon the ground that the item failed to specify the part thereof levied to pay such interest.